Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  158734                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re A.R. SANDERS, Minor.                                        SC: 158734                         Elizabeth T. Clement
                                                                    COA: 342578                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    Oakland CC Family Division:
                                                                    13-813008-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 25, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 18, 2019
           p0115
                                                                               Clerk